DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/23/2022 are acknowledged and have been fully considered.  Claims 1, 7, and 23-28 are now pending.  Claims 2-6 and 8-22 are canceled; claim 1 is amended; no claims are withdrawn; claims 25-28 are new.
Claims 1, 7, and 23-28 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “[t]he dermal patch of claim 5”.  However, claim 5 is a canceled claim, which thus renders the claim indefinite.  The Examiner also notes that other than the claim from which they depend, claims 7 and 23 recite the same limitations, and if they are both amended to depend from claim 1, they will be substantial duplicates of each other.
Claim 23 recites “[t]he dermal patch of claim 2”.  However, claim 2 is a canceled claim, which thus renders the claim indefinite.  The Examiner also notes that other than the claim from which they depend, claims 7 and 23 recite the same limitations, and if they are both amended to depend from claim 1, they will be substantial duplicates of each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over McTavish et al. (US 2019/0105263) in view of Hansen et al. (US 2007/0292491), Hart (US 2006/0269591), and Siegwart et al. (US 2004/0002676) as evidenced by Gaylord Chemical Company (“DMSO Physical Properties”) and Fisher Scientific (“Squaric Acid Dibutyl Ester, 97% Thermo Scientific™”).
McTavish et al. teaches a method for treating herpes simplex virus (HSV) infection comprising locally administering a substance that induces a delayed type hypersensitivity (DTH) response to a patient at a site of an HSV lesion to induce a DTH response at the site of the lesion during one or more outbreaks of the HSV infection (see abstract).  McTavish et al. teaches that it has previously been shown that warts caused by human papilloma virus can be treated by inducing a DTH response at the site of a wart with topical application of contact sensitizers (see [0014]).  McTavish et al. teaches a topically applied contact sensitizer is typically applied as a solution in an organic solvent such as acetone or dimethylsulfoxide and that it can also be applied in a cream, ointment, lotion, and oil (i.e. a vehicle, where the topical immuosensitizer is dissolved in the vehicle, see [0018]).  McTavish et al. teaches compounds that induce a DTH response include squaric acid dibutyl ester (SADBE), diphenylcyclopropenone (DPCP), 1-chloro-2,4-dinitrobenzene (DNCB), and extract of poison ivy leaves (see [0008]).  McTavish et al. teaches the substance that can DTH response can be squaric acid or an ester thereof (see [0019]).  McTavish et al. teaches a suitable sensitizing dose of SADBE is a 2% solution, and a suitable treatment dose is, for example, a 0.05%-2% solution (i.e. a controlled dose, see [0029]).  McTavish et al. teaches dipping a cotton-tipped swab in a 2% solution of SADBE in DMSO (see [0067]). McTavish et al. teaches that the solution is applied with a fixed volume device, and teaches application of a defined volume and therefore a defined amount (see [0031]). McTavish et al. teaches that a volume is 2-40 microliters (i.e. a controlled volume) to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).
McTavish et al. does not teach a backing layer comprising a fabric overlaid by an adhesive over at least part of the area of the fabric; the backing layer overlaid over a portion of its area by an absorbent gauze layer. McTavish et al. does not teach that the dermal patch further comprises a barrier layer between the absorbent gauze layer and the backing layer, wherein the barrier layer is impervious to DMSO and to the topical immunosensitzer.
Hansen et al. teaches a patch able to adhere to the skin or mucosa, and/or a wound, said patch comprising a backing layer and a layer of a skin-friendly adhesive for adhering to the skin or mucosa (see abstract).  Hansen et al. teaches that the patch can be used for treatment of warts and herpes and can contain medicaments known for the treatment thereof (see [0070]).  Hansen et al. teaches that the patch camouflages the treated site of the skin and provides the site with an antimicrobial barrier rendering the site more hygienic and decrease the risk of contamination (see [0007]). Hansen et al. teaches the medicament may be applied to the patch before application in the form of a gel or a cream (see [0072]) and that the patch may comprise an absorbent pad, such as gauze (see [0074]).  Hansen et al. teaches that the backing layer may be any water impervious layer or film may be of any suitable material known per se for use in the preparation of wound dressings (see [0053]).
Hart teaches a discrete patch suitable for use in the treatment of a viral lesion, which patch includes a backing layer and an adhesive layer (see abstract).  Hart teaches that the viral lesion can be a cold sore (see [0002]) and also teaches covering warts (see [0029]).  Hart teaches that suitable backings or films should be flexible so that when they are applied to skin, they move and flex with the skin so as to be comfortable to the wearer (see [0023]).  Hart teaches backing materials include woven and nonwoven fabrics (see [0022]).  Hart teaches that the adhering surface of the patch may comprise a pharmaceutically active substance (see [0027]) and teaches that a gel or cream may be applied to the central part of the patch before application to the treatment site (see [0029]).  
Siegwart et al. teaches an adhesive bandage having a backing material; a selectively placed layer; an adhesive; and a wound-contacting pad (see abstract).  Siegwart et al. teaches that the selectively placed layer is a semi-permeable film (see [0015]), where a “semi-permeable material” is a material which is permeable to water vapor and other gases, such as oxygen, and is impermeable to water and other liquids (see [0012]).  Siegwart et al. teaches that the semi-permeable film is secured to the backing material by a portion of the adhesive and the wound-contacting pad is secured to the semi-permeable film (see [0015]).  Siegwart et al. teaches that the wound-contacting pad often includes medicaments (see [0010]) and that backing materials include nonwoven fabrics and woven fabrics (see [0031]). Siegwart et al. teaches that the bandage can also include a release strip made of paper (see [0066]).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of   McTavish et al. with a dermal patch as taught by Hansen et al. and Hart.  One would be motivated to do so with a reasonable expectation of success as Hansen et al. teaches that the use of a patch camouflages the treated site of the skin and provides the site with an antimicrobial barrier rendering the site more hygienic and decrease the risk of contamination (see [0007]).  Further, both Hansen et al. and Hart teach dermal patches for treatment of warts and herpes lesions, and suggest a gauze pad, a fabric backing with an adhesive, and the application of a medicament, and McTavish et al. teach a composition for topical application for the treatment of herpes.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a barrier layer which is impervious to DMSO, such as the selectively placed layer taught by Siegwart et al. in the dermal patch of McTavish et al., Hansen et al. and Hart.  One would be motivated to do so to keep the active agents from migrating away from the desired application location as Siegwart et al. teaches that the selectively placed layer is impermeable to water and other liquids (see [0012]), which can be selected to stop the solution spreading or running to nontarget areas as taught by McTavish et al. (see [0031]).
Regarding claims 7 and 23, McTavish et al. teaches a suitable sensitizing dose of SADBE is a 2% solution, and a suitable treatment dose is, for example, a 0.05%-2% solution (see [0029]).  McTavish et al. teaches dipping a cotton-tipped swab in a 2% solution of SADBE in DMSO (see [0067]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 24, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a paper liner as taught by Hansen et al., Hart, and Siegwart et al.  One would be motivated to do so with a reasonable expectation of success as both Hansen et al., Hart, and Siegwart et al. suggest the addition of a release liner made of paper for a dermal patch.
Regarding claim 25, McTavish et al. teaches that a typical volume is 2-40 microliters to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).  Both SADBE and DMSO have densities of ~1g/mL (1.05g/mL and 1.1g/mL respectively, as evidenced by Fisher Scientific and Gaylord Chemical Company), thus the mass of the typical volume is ~2-40mg.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of   McTavish et al. with a dermal patch as taught by Hansen et al. and Hart.  One would be motivated to do so with a reasonable expectation of success as Hansen et al. teaches that the use of a patch camouflages the treated site of the skin and provides the site with an antimicrobial barrier rendering the site more hygienic and decrease the risk of contamination (see [0007]).  Further, both Hansen et al. and Hart teach dermal patches for treatment of warts and herpes lesions, and suggest a gauze pad, a fabric backing with an adhesive, and the application of a medicament, and McTavish et al. teach a composition for topical application for the treatment of herpes.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a barrier layer which is impervious to DMSO, such as the selectively placed layer and utilize as a release strip made of paper as taught by Siegwart et al. in the dermal patch of McTavish et al., Hansen et al. and Hart.  One would be motivated to do so to keep the active agents from migrating away from the desired application location as Siegwart et al. teaches that the selectively placed layer is impermeable to water and other liquids (see [0012]), which can be selected to stop the solution spreading or running to nontarget areas as taught by McTavish et al. (see [0031]) and the presence of a release strip made of paper would protect the adhesive before application.  McTavish et al. teaches a suitable sensitizing dose of SADBE is a 2% solution, and a suitable treatment dose is, for example, a 0.05%-2% solution (see [0029]).  McTavish et al. teaches dipping a cotton-tipped swab in a 2% solution of SADBE in DMSO (see [0067]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 27 and 28, McTavish et al. teaches that a typical volume is 2-40 microliters to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).  Both SADBE and DMSO have densities of ~1g/mL (1.05g/mL and 1.1g/mL respectively, as evidenced by Fisher Scientific and Gaylord Chemical Company), thus the mass of the typical volume is ~2-40mg.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references disclose a barrier layer that is impervious to DMSO.  However, as set forth in the rejection, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a barrier layer which is impervious to DMSO, such as the selectively placed layer and utilize as a release strip made of paper as taught by Siegwart et al. in the dermal patch of McTavish et al., Hansen et al. and Hart.  One would be motivated to do so to keep the active agents from migrating away from the desired application location as Siegwart et al. teaches that the selectively placed layer is impermeable to water and other liquids (see [0012]), which can be selected to stop the solution spreading or running to nontarget areas as taught by McTavish et al. (see [0031]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  McTavish et al. specifically supplies the motivation to look to a barrier layer which would be impermeable to the solution, as McTavish et al. teaches that the solution should be stopped from spreading or running to nontarget areas.
Applicant argues that the barrier layer is not necessary to keep the active agents from migrating away form the desired location, and that the gauze layer achieves that goal.  However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Applicant argues that it is not well established in the prior art to combine either SADBE or DMSO with a dermal patch.  However, McTavish et al. teaches a method for treating herpes simplex virus (HSV) infection and Hansen et al. teaches that a patch can be used for treatment of warts and herpes and can contain medicaments known for the treatment thereof (see [0070]).  
Applicant argues that an advantage of the dermal patch is that is allows delivering a more consistent and controlled volume of drug solutions, prevents underdosing and overdosing, and provides a more consistent skin area to with the drug solution is applied. However, "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, the combination of a dermal patch and medicament is well appreciated in the art (see for example Hansen et al. teaches that the patch can be used for treatment of warts and herpes and can contain medicaments known for the treatment thereof (see [0070]), Siegwart et al. teaches that the wound-contacting pad often includes medicaments (see [0010]), and Hart teaches that the adhering surface of the patch may comprise a pharmaceutically active substance (see [0027]) and teaches that a gel or cream may be applied to the central part of the patch before application to the treatment site (see [0029])).  Further, McTavish et al. teaches that the solution is applied with a fixed volume device, and teaches application of a defined volume and therefore a defined amount (see [0031]). McTavish et al. teaches that a volume is 2-40 microliters to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).  Applicant has not established what is unexpected about the claimed combination.
Applicant argues that the prior art allowed for very little control over either the volume of liquid topical sensitizer solution applied to the skin or the skin area over which it is applied.  However, McTavish et al. teaches that the solution is applied with a fixed volume device, and teaches application of a defined volume and therefore a defined amount (see [0031]). McTavish et al. teaches that a volume is 2-40 microliters to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).  
In response to applicant's argument that the advantages argued by the Examiner do not require an absorbent layer or the preloading of the treatment solution onto the absorbent layer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, it is well established in the art to combine a dermal patch and medicament as taught by both Hensen, Hart and Siegwart et al.  
Applicant argues that same advantage is achieved by an empty dermal patch with gauze such as a BAND-AID®, not containing drug, and by a dermal patch having only a backing layer and an adhesive, such as TEGADERM®. Applicant argues Buckley, for instance, discloses that, after application of a DPCP solution to a wart, “The warts are carefully covered with adhesive dressings for 48 h to avoid passive transfer of DPCP” (page 388, left column lines 1-3).  However, it is well established in the art to combine a dermal patch and medicament as taught by both Hensen, Hart and Siegwart et al. for various topical diseases such as warts and herpes.  Additionally, McTavish et al. teaches that the solution is applied with a fixed volume device, and teaches application of a defined volume and therefore a defined amount (see [0031]). McTavish et al. teaches that a volume is 2-40 microliters to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).  
Applicant argues that the volume of the topical immunosensitizer being applied varied dramatically in the prior art.  However, as noted above, McTavish et al. teaches that the solution is applied with a fixed volume device, and teaches application of a defined volume and therefore a defined amount (see [0031]). McTavish et al. teaches that a volume is 2-40 microliters to be able to apply the solution to a targeted and limited area such as a lesion without the solution spreading or running to nontarget areas (see [0031]).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to do so with a reasonable expectation of success as Hansen et al. teaches that the use of a patch camouflages the treated site of the skin and provides the site with an antimicrobial barrier rendering the site more hygienic and decrease the risk of contamination (see [0007]).  Further, both Hansen et al. and Hart teach dermal patches for treatment of warts and herpes lesions, and suggest a gauze pad, a fabric backing with an adhesive, and the application of a medicament, and McTavish et al. teach a composition for topical application for the treatment of herpes.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 23, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,744,084 in view of in view of Hansen et al. (US 2007/0292491), Hart (US 2006/0269591) and Siegwart et al. (US 2004/0002676).
U.S. Patent No. 10,744,084 is drawn to a pharmaceutical composition consisting essentially of squaric acid dibutylester (SADBE) dissolved in dimethylsulfoxide (DMSO), wherein the SADBE is at a concentration in the composition of 0.05% to about 2% (wt./vol, i.e. a controlled dose).  Further, U.S. Patent No. 10,744,084 is drawn to a unit dosage volume of at least 2 microliters to no more than 40 microliters (i.e. a controlled volume).
U.S. Patent No. 10,744,084 does not teach a dermal patch as instantly claimed.
The teachings of Hansen et al., Hart, and Siegwart et al. (US 2004/0002676).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the composition of U.S. Patent No. 10,744,084 to a dermal patch, as taught by Hansen et al., Hart. and Siegwart et al.  One would be motivated to do so with a reasonable expectation of success as Hansen et al. teaches that the use of a patch camouflages the treated site of the skin and provides the site with an antimicrobial barrier rendering the site more hygienic and decrease the risk of contamination (see [0007]) and U.S. Patent No. 10,744,084 teaches a unit dosage. Further, Hansen et al. and Hart teach dermal patches, and suggest a gauze pad and fabric backing with an adhesive with a medicament applied. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a barrier layer which is impervious to DMSO, such as the selectively placed layer taught by Siegwart et al.  One would be motivated to do so to keep the active agents from migrating away from the desired application location as Siegwart et al. teaches that the selectively placed layer is impermeable to water and other liquids (see [0012]). 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611